DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Replacement Drawings filed on August 22, 2019 have been approved by the U. S. examiner.  The Applicants’ original drawings filed on April 23, 2019 have also been approved by the U. S. examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 16, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2010/0129895 A1.
Thiobacillus bacteria may be used to abate the hydrogen sulfide present in the air, and also that (other?) heterotrophic bacteria may be used to remove the other contaminants.  Paragraph number 36 describes the general operation of the system as including the features of sprinkling water through the scrubbing sections evidently as the contaminated air impinges it.  Paragraph number 26 seems to suggest that the bacteria may be fixed on substrates, such as plastic, fiberglass (i. e. the “foamed glass aggregate media” mentioned in at least the Applicants’ dependent claim 16?), and stainless steel, located w/in each of the scrubbing sections.  Paragraph number 34 also seems to suggest that carbon, wood chips, engineered media and lava rock were also contemplated as substrate supports for the bacteria.  It would also logically seem that some sort of vacuum or suction forces were also utilized and applied in this system to draw the contaminated air through this air scrubbing device.  
Thus, the discussed portions of this US 2010/0129895 A1 reasonably seem to meet all of the limitations described in at least the Applicants’ claims 15, 16, 17 and 20.


Allowable Subject Matter
The Applicants’ dependent claim 18 as well as the Applicants’ independent claim 1 and the claims directly or indirectly dependent thereon (i. e. claims 2-9) have been allowed over this US 2010/0129895 A1 because this US 2010/0129895 A1 does not appear to teach or suggest the Applicants’ claimed use of “shells” (presumably, as the substrate support for the Applicants’ bacteria).
The Applicants’ dependent claim 19 as well as the Applicants’ independent claim 10 and the claims directly or indirectly dependent thereon (i. e. claims 11-14) have been allowed over this US 2010/0129895 A1 because this US 2010/0129895 A1 does not expressly recite the specific bacteria/microorganisms mentioned in and embraced in the scope of the Applicants’ claims 10-14 and 19.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2011/0206572 A1 and also U. S. Pat. 9,790,112 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736